147 Ga. App. 262 (1978)
248 S.E.2d 542
CARROLL
v.
MISSION INSURANCE COMPANY et al.
56399.
Court of Appeals of Georgia.
Argued September 6, 1978.
Decided September 21, 1978.
George & George, Lavinia B. George, for appellant.
Savell, Williams, Cox & Angel, Lawson A. Cox, II, John C. Parker, for appellees.
WEBB, Judge.
The administrative law judge in this workman's compensation case, after an all issues hearing, held that *263 the claimant had not carried his burden of proving that his disability had been proximately caused by the March 23 and October 5, 1976 injuries at Southern Foundry Supply. The full board on appeal affirmed, and adopted the ALJ's findings and conclusions. The superior court affirmed the board's conclusions, finding there was ample evidence in the record to support the award. We affirm.
The board having made a factual finding that the claimant had not carried his burden of proving that his disability was proximately caused by the March and October, 1976 injuries, the issue before us is simply whether there is any evidence in the record to support the board's findings and award. We conclude that there was. Lockhart v. Liberty Mut. Ins. Co., 141 Ga. App. 476, 478 (1) (233 SE2d 810) (1977). The board is the fact finder, and its findings here must be affirmed under the "any evidence" rule. Utica Mut. Ins. Co. v. Jones, 142 Ga. App. 548 (236 SE2d 531) (1977).
Judgment affirmed. Quillian, P. J., and McMurray, J., concur.